J-S70027-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
             v.                         :
                                        :
                                        :
LESLEY COLON                            :
                                        :
                  Appellant             :   No. 771 MDA 2017

                     Appeal from the Order April 4, 2017
              In the Court of Common Pleas of Lebanon County
                   Criminal Division at No(s): 2017-05293


BEFORE: GANTMAN, P.J., SHOGAN, J., and OTT, J.

MEMORANDUM BY SHOGAN, J.:                      FILED NOVEMBER 22, 2017

      Appellant, Lesley Colon, appeals pro se from an order entered on

April 4, 2017, in the Lebanon County Court of Common Pleas. The April 4,

2017 order denied Appellant’s request to prevent the Lebanon County

Department of Corrections from making monetary deductions from his

inmate account pursuant to 42 Pa.C.S. § 9728 (“Act 84”).         After careful

review, we are constrained to vacate the order.

      The trial court provided the following factual and procedural history of

this case:

             On June 29, 2016, [Appellant] was sentenced to time
      served to two years’ incarceration in a state correctional
      institution for the offense of Receiving Stolen Property in
      Criminal Action No. CP-38-CR-1832-2015.            As part of that
      sentence, [Appellant] was also ordered to pay the costs of
      prosecution, a $200.00 fine, and restitution to the victim in the
      amount of $300.00. Restitution was to be paid before fines and
      costs. [Appellant] did not file a direct appeal of his sentence.
J-S70027-17


             [Appellant] paid nothing toward his fines, costs and
      restitution. Therefore, on February 15, 2017, a Praecipe to
      Enter Judgment against [Appellant] in the amount of $1,387.50
      in favor of the Lebanon County Probation Department was filed.
      Judgment in that amount was entered by the Lebanon County
      Prothonotary at this action number on February 1[5], 201[7].
      This judgment represented the amount owed by [Appellant] for
      the costs, fines, and restitution associated with his criminal
      action.    [Appellant] was sent Notice of the entry of that
      judgment on February 15, 2017.

              On March 29, 2017, [Appellant] filed a “Motion to Cease
      Further Proceedings of Judgment as [Appellant] is Incarcerated
      and Indigent (poor)” in this action. In his Motion, [Appellant]
      explains that he has been incarcerated in a state correctional
      facility since August 24, 2015 on a [parole] violation [on a prior
      case] due to the charges brought in [the instant case] and that
      his earliest possible release date is September 14, 2017, subject
      to his approval for parole. He avers that he will then begin to
      serve his sentence on No. 1832-2015. In his Motion, [Appellant]
      requested that we defer collection of the $1,387.50 judgment
      until he is released from custody. We denied [Appellant’s]
      Motion by Order dated April 4, 2017[,] as we have no authority
      to grant the relief requested.

Trial Court Opinion, 6/9/17, at 2-3 (footnote omitted).

      Appellant filed a timely notice of appeal and raised a litany of issues.

In both Appellant’s Pa.R.A.P. 1925(b) statement of errors complained of on

appeal and statement of questions presented in his brief, Appellant provides

a rambling list of alleged errors.     Appellant’s Brief at 8-9.     In some

instances, Appellant purports to challenge his judgment of sentence, but

because Appellant did not pursue a direct appeal, these issues are not

properly before this Court.   See Commonwealth v. Hanyon, 772 A.2d

1033, 1035 (Pa. Super. 2001) (stating that the failure to file a direct appeal

from the judgment of sentence amounts to waiver of any claim which could

                                     -2-
J-S70027-17


have been raised in such an appeal).             Rather, the order from which

Appellant filed the instant appeal concerns only the Department of

Corrections making deductions to Appellant’s inmate account under the

authority of Act 84.

       Act 84 authorizes county probation departments or other designated

government agencies to deduct funds from an inmate’s account to pay for

outstanding fines, costs, and restitution. Commonwealth v. Jackson, 858

A.2d 627, 628 n.1 (Pa. Super. 2004) (en banc); 42 Pa.C.S. § 9728. In order

for Appellant to challenge these deductions, he must present his claim as a

petition    for   review     of   a    governmental    determination   under   the

Commonwealth Court’s original jurisdiction.           Commonwealth v. Danysh,

833 A.2d 151, 153 (Pa. Super. 2003). “Because Commonwealth Court had

exclusive original jurisdiction, the court of common pleas lacked subject

matter jurisdiction and its order was void.” Id. at 154.

       Accordingly, in the instant case, because the common pleas court did

not have jurisdiction,1 we are constrained to vacate the April 4, 2017 order

without prejudice to Appellant’s right to seek relief in the Commonwealth

Court.



____________________________________________


1 “Although the court of common pleas lacked subject matter jurisdiction,
we have appellate jurisdiction since this is an appeal from a final order.”
Commonwealth v. Danysh, 833 A.2d 151, 152 n.1 (Pa. Super. 2003).



                                           -3-
J-S70027-17


     Order vacated. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2017




                                   -4-